 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA

10   DENNIS E. EMOND, Derivatively on   Case No. 2:18-cv-9040-JAK-JEM
11   Behalf of IZEA WORLDWIDE, INC.,

12                   Plaintiff,         ORDER RE STIPULATION OF
                                        DISMISSAL (DKT. 61)
13
            v.
14                                      JS-6
15   EDWARD H. MURPHY, RYAN S.
     SCHRAM, BRIAN W. BRADY, JOHN
16   H. CARON, LINDSAY A. GARDNER,
17   JILL M. GOLDER, and DANIEL R.
     RUA,
18

19                   Defendants,
20   and,
21
     IZEA WORLDWIDE, INC.,
22

23               Nominal Defendant.
24

25

26

27

28
 1
           Based upon a review of the stipulation to dismiss this action with prejudice

 2 (the “Stipulation”), the Court finds good cause has been shown to GRANT the

 3
     Stipulation. Accordingly, the Court orders this case dismissed with prejudice.
 4

 5         IT IS SO ORDERED.

 6

 7 Dated: January 13, 2020           __________________________________
                                     JOHN A. KRONSTADT
 8                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               2
